UamiltoN, Judge,
delivered tb.e following opinion:
*202In tbe case of United States v. One Auto Ford, ante, 195, it bas been beld that ignorance by tbe owner of tbe nse made of an automobile is good canse to be shown against its forfeiture. Tbe question in tbe present case is whether there is such ignorance.
1. Tbe facts brought out upon tbe trial show that tbe claimant Rosa Rosario lived with the defendant Domenicb and is to be presumed to be bis wife. While she owned tbe automobile be operated it, and it would be a very far-fetched presumption to suppose that she did not know tbe use actually made of it. Apart from this, however, under tbe Valdivieso Case tbe owner is chargeable with what bis chauffeur, who is in charge of an automobile used, does, as in this case for public transportation. Tbe defendant, Vicente Domenicb, tbe chauffeur and supposed husband, having been convicted of transporting liquor in tbe automobile, no good cause seems to be shown by the claimant Rosa Rosario against this condemnation. This will therefore be ordered.
2. It would seem, however, that one Luis Hernandez Medina appears to set up a lien upon tbe automobile, originating in part in a claim for $40 unpaid purchase price due by Rosa Rosario and guaranteed by him. There is nothing to connect this claimant with the misuse of the automobile and whatever are his proper charges should bo paid out of the proceeds. It would seem to be too early to determine the amount of his claim. That should properly come when the proceeds are in court, for the lien, whatever it may be, is under the law trains-1 ferred to the proceeds.
The amount in question being small and the same attorney representing Rosa Rosario and Hernandez, the court trusts *203that there will be an agreed sum which, may be incorporated in the judgment for the claimant Hernandez. A reference or further hearing might exhaust the little fund itself. And in passing it might be said that the expense of repairs cannot be said to create a lien. So far as appears in the pleadings at present the claim of Hernandez was limited to $40, but the claimants would seem to be perfectly competent to come to some agreement on this subject and agree upon what should be awarded.
The result is that the claim of Eosa Eosario is denied, and the marshal will proceed to sell the automobile by public auction, and after deducting the expenses for keeping the property, the fee for seizure, and the cost of sale, shall deposit the net proceeds in court for future adjudication of liens.
It is so ordered.